Title: From George Washington to Major General John Sullivan, 3 February 1777
From: Washington, George
To: Sullivan, John



Sir,
Head quarts Morris Town. Feby 3d 1777.

Upon considering the best Mode of distressing the Enemy and rendering their situation still more disagreeable, as well as retarding their early Operations in the Field; I have determined to remove out of their reach all the Horses Waggons & fat Cattle, for which purpose I have appointed Thursday Morning next early for you, Genls Putnam, Warner, & Dickinson to do it. In the mean time you will, in the best & most private manner, collect the necessary Information where these

Articles are. I mean that you shd take a sufficient party to remove them from the whole Country lying between Quibble Town & the Sound, eastward; approaching as near the Enemy as you can in safety; I would by no means have you grasp at too much, lest the Attempt may be entirely frustrated; undertake to remove no more of them than You can with the greatest Certainty & Success accomplish—The forage in the Circle above described I shall let remain till another time. I have dispatched Orders similar to these to the Above mention’d Genls, and have assigned to each of them such parts of the Country as lie most convenient—On the Success of this business, very much depends, let me therefore call yr utmost Attention to it—Doctr Caldwell will be the best person you can apply to, he will give you every possible Assistance—As the Success of this Enterprize depends totally on the Secresy with wch it is conducted I expect you will settle matters so that the Enemy cannot Possibly get a Hint of it, The Horses & Waggons are to be given to the Quarter Master of the Brigade & the fat Cattle to be sent to the Comissary here, except what you want with you.
The Officer of the Party who brings things off must Value & take an Accot of them, the Parties sent need not be large, but see that they are well cover’d.
